               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TENNESSEE
                         WESTERN DIVISION
______________________________________________________________

VERA TOWNSEND on behalf of       )
D.D.C., a minor,                 )
                                 )
      Plaintiff,                 )
                                 )      No. 2:18-cv-2213-TMP
v.                               )
                                 )
ANDREW SAUL,                     )
COMMISSIONER OF SOCIAL           )
SECURITY,                        )
                                 )
      Defendant.

 ______________________________________________________________

           ORDER AFFIRMING THE COMMISSIONER’S DECISION
 ______________________________________________________________

      On March 28, 2018, Vera Townsend, on behalf of D.D.C., a

minor, filed a pro se Complaint for Judicial Review of Social

Security Decision. 1 (ECF No. 1.) Townsend is D.D.C’s sister and

appeared on her minor sibling’s behalf at a hearing before an

Administrative Law Judge (“ALJ”) on May 1, 2017. 2 (ECF No. 1-1 at

2-3.) The undersigned previously determined that Townsend is a

proper party to bring this suit, as she is well situated to

represent D.D.C.’s rights in this matter. (ECF No. 6 at 4.)



1After the parties consented to the jurisdiction of a United States
magistrate judge on December 19, 2019, this case was referred to
the undersigned to conduct all proceedings and order the entry of a
final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R.
Civ. P. 73. (ECF No. 19.)
2At the administrative stage, a minor may be represented by a
person who is not an attorney. See 20 C.F.R. § 416.1505(b).
Townsend   now     seeks    to    appeal   from   a   final       decision    of    the

Commissioner of Social Security (“Commissioner”) determining that

D.D.C. no longer qualified for supplemental security income under

Title XVI of the Social Security Act (“the Act”) because D.D.C.’s

disability had ended under section 1614(a)(3)(C) of the Act. For

the following reasons, the ALJ’s decision is AFFIRMED.

                             I.     FINDINGS OF FACT

       On June 17, 2009, Townsend submitted on behalf of D.D.C. an

application for children’s supplemental security income (SSI) under

Title   XVI   of   the     Social    Security     Act. 3    (R.    at    108.)     In   a

determination by the Social Security Administration (“SSA”) dated

August 12, 2009, D.D.C. was awarded SSI benefits based on diagnoses

of a conduct disorder and attention deficit hyperactivity disorder

(ADHD) as of May 28, 2009. (R. at 51.) The determination indicated

that    D.D.C.’s    diagnosed        impairments      met    the        listings    for

personality and impulse-control disorders at 20 C.F.R. pt. 404,

subpt. P, app. 1, § 112.08. (R. at 51.)

       On February 2, 2015, the SSA notified Townsend that D.D.C.’s

SSI benefits would cease as of February 2015 because D.D.C. no

longer met the disability requirements. (R. at 52.) On February 9,

2015, Townsend submitted a request for reconsideration. (R. at 59.)


3The record appears to list May 28, 2009 as both the filing date
and the date that D.D.C.’s disability began. (R. at 51.) The
Application Summary for Supplemental Security Income, however,
lists the application date as June 17, 2009. (R. at 108)

                                        -2-
On August 13, 2015, an SSA disability hearing officer reviewed and

upheld the cessation determination, affirming the February 2015

date of cessation. (R. at 63, 65–72.) Townsend then requested a

hearing with an ALJ, which took place on May 1, 2017. (R. at 34-

50.) After considering the record and the testimony given at the

hearing, the ALJ concluded that D.D.C. was not disabled as of

February 2015. (R. at 9.)

       To   reach   this   conclusion,    the   ALJ   used   the   three-step

evaluation process for determining if a minor claimant continues to

be disabled. See 20 C.F.R. § 416.994a(b). At the first step, the

ALJ must determine whether medical improvement has occurred in the

impairments the claimant had at the time of the most recent medical

determination of disability, also known as the comparison point

decision (“CPD”). Id. at § 416.994a(b)(1). At this step, the ALJ in

this   case   noted   that   D.D.C.’s    most   recent   favorable   medical

decision, the CPD, occurred on August 12, 2009. (R. at 12.) At the

time of the CPD, it was determined that D.D.C. had attention

deficit hyperactivity disorder and a conduct disorder, impairments

that met the listing for child personality and impulse disorders in

20 C.F.R. pt. 404, subpt. P, app. 1, § 112.08. (R. at 12.) Based on

his review of subsequent medical reports, the ALJ found that

medical improvement occurred as of February 1, 2015. (R. at 13.)

       Accordingly, the ALJ moved to step two of the analysis, which

requires a determination of whether the claimant’s impairments meet

                                    -3-
or medically or functionally equal the severity of the listing

previously satisfied at the time of the CPD. See 20 C.F.R. §

416.994a(a)(1). If so, the claimant is still disabled. Id. If not,

the ALJ considers whether the current impairments qualify as

disabling. Id. Here, the ALJ determined that as of February 1,

2015,   D.D.C.’s   impairments   did   not   meet   or   medically   or

functionally equal the listing they satisfied at the time of the

CPD. (R. at 13.)

     Accordingly, the ALJ moved to step three of the analysis,

which requires a determination of whether the claimant is disabled

as of the date of hearing, considering all impairments the claimant

has at that time and those the claimant had but were not considered

at the time of the CPD. See 20 C.F.R. § 416.994a(b)(3). In this

case, the ALJ found that the medical and other evidence established

that D.D.C. did not have impairments that were overlooked at the

time of the CPD, and D.D.C had not developed any additional

impairments since the CPD. (R. at 25.) Moreover, the ALJ determined

that as of February 1, 2015, D.D.C. had not had an impairment or

combination of impairments that met or medically or functionally

equaled one of the listed impairments in 20 C.F.R. pt. 404, subpt.

P, app. 1. (R. at 25.) The ALJ concluded that D.D.C.’s disability

ended as of February 1, 2015, and D.D.C. had not become disabled

again since that time. (R. at 25.)

     On July 18, 2017, the ALJ issued a decision detailing the

                                 -4-
findings summarized above. (R. at 9.) On March 7, 2018, the SSA

Appeals Council denied Townsend’s request for review. (R. at 1.)

Townsend now seeks judicial review of the ALJ’s decision, which

stands as the final decision of the Commissioner under § 1631(c)(3)

of the Act. Townsend argues that “in making this decision the ALJ

committed an error of law.” (ECF. No. 15 at 1.) Townsend attached

to her brief statements from D.D.C.’s school, including statements

by teachers supporting his ADHD and conduct disorder impairments.

(Id.) Townsend also included a medical record from a June 13, 2019

visit to Dr. Zakiya Woods, who began treating D.D.C. in February

2019. (Id. at 2.) According to Townsend, Dr. Woods “stated to

[Townsend] that she believes [D.D.C.] is Bipolar as well, because

of his crying outburst, moods and anger.” (Id.) Townsend asserts

that the ALJ did not adequately consider the statements on file

regarding D.D.C.’s condition. (Id.) Townsend contends that the

record demonstrates that D.D.C.’s condition has actually worsened

since February 2009. (Id.)

                          II.   CONCLUSIONS OF LAW

A.   Standard of Review

     Under 42 U.S.C. § 405(g), a claimant may obtain judicial

review of any final decision made by the Commissioner after a

hearing to which he or she was a party. “The court shall have power

to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the

                                  -5-
Commissioner of Social Security, with or without remanding the

cause for a rehearing.” 42 U.S.C. § 405(g). Judicial review of the

Commissioner’s decision is limited to whether there is substantial

evidence to support the decision and whether the Commissioner used

the proper legal criteria in making the decision. Id.; Cardew v.

Comm'r of Soc. Sec., 896 F.3d 742, 745 (6th Cir. 2018); Cole v.

Astrue, 661 F.3d 931, 937 (6th Cir. 2011); Rogers v. Comm’r of Soc.

Sec., 486 F.3d 234, 241 (6th Cir. 2007). Substantial evidence is

more than a scintilla of evidence but less than a preponderance,

and is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Kirk v. Sec’y of Health & Human

Servs., 667 F.2d 524, 535 (6th Cir. 1981) (quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971)).

     In   determining   whether   substantial   evidence     exists,   the

reviewing court must examine the evidence in the record as a whole

and “must ‘take into account whatever in the record fairly detracts

from its weight.’” Abbott v. Sullivan, 905 F.2d 918, 923 (6th Cir.

1990) (quoting Garner v. Heckler, 745 F.2d 383, 388 (6th Cir.

1984)).   If   substantial   evidence   is    found   to     support   the

Commissioner’s   decision,   however,   the   court   must   affirm    that

decision and “may not even inquire whether the record could support

a decision the other way.” Barker v. Shalala, 40 F.3d 789, 794 (6th

Cir. 1994) (quoting Smith v. Sec’y of Health & Human Servs., 893

F.2d 106, 108 (6th Cir. 1989)). Similarly, the court may not try

                                  -6-
the case de novo, resolve conflicts in the evidence, or decide

questions of credibility. Ulman v. Comm’r of Soc. Sec., 693 F.3d

709, 713 (6th Cir. 2012) (citing Bass v. McMahon, 499 F.3d 506, 509

(6th Cir. 2007)). Rather, the Commissioner, not the court, is

charged with the duty to weigh the evidence, to make credibility

determinations, and to resolve material conflicts in the testimony.

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997);

Crum v. Sullivan, 921 F.2d 642, 644 (6th Cir. 1990).

B.   The Three-Step Analysis

     Section 1382c(a)(3)(C)(i) of the Social Security Act states

that:

     An individual under the age of 18 shall be considered
     disabled for the purposes of this title if that
     individual has a medically determinable physical or
     mental impairment, which results in marked and severe
     functional limitations, and which can be expected to
     result in death or which has lasted or can be expected to
     last for a continuous period of not less than 12 months .
     . . .

Under   the   Act,   the   claimant    bears   the   ultimate   burden   of

establishing an entitlement to benefits. Lowery v. Comm'r, Soc.

Sec. Admin., 55 F. App'x 333, 341 (6th Cir. 2003). Once a minor

establishes eligibility for disability benefits, “[t]here is a

statutory requirement that . . . continued eligibility for such

benefits must be reviewed periodically.” 20 C.F.R. § 416.994a(a). A

child’s entitlement to continuing social security benefits is




                                      -7-
determined by a three-step sequential analysis set out in the

Social Security Regulations.   See 20 C.F.R. § 416.994a(b).

     At the first step, the ALJ must determine whether medical

improvement has occurred in the impairments the claimant had at the

time of the CPD. 20 C.F.R. § 416.994a(b)(1). “Medical improvement”

is defined in 20 C.F.R. § 416.994a(c) as follows:

     Medical improvement is any decrease in the medical
     severity of [a claimant’s] impairment(s) which was
     present at the time of the most recent favorable decision
     that [a claimant was] disabled or continued to be
     disabled. Although the decrease in severity may be of any
     quantity or degree, [the SSA] will disregard minor
     changes in [a claimant’s] signs, symptoms, and laboratory
     findings that obviously do not represent medical
     improvement and could not result in a finding that [a
     claimant’s] disability has ended. A determination that
     there has been a decrease in medical severity must be
     based on changes (improvement) in the symptoms, signs, or
     laboratory findings associated with your impairment(s).

Generally, if there has been no medical improvement, the claimant’s

disability continues. 20 C.F.R. § 416.994a(b)(1). If there has been

medical improvement, however, the ALJ moves to step two. Id.

     Step two of the analysis requires a determination of whether

the claimant’s impairments still meet or medically or functionally

equal the severity of the listing previously satisfied at the time

of the CPD. 20 C.F.R. § 416.994a(b)(2). If so, the claimant is

still disabled unless some exception applies. Id. If the impairment

does not still meet or equal the severity of the prior listing, the

ALJ moves to step three. Id.



                                -8-
     Step three of the analysis requires a determination of whether

the claimant is disabled as of the date of hearing, considering all

impairments the claimant has at that time and those the claimant

had but were not considered at the time of the CPD. 20 C.F.R. §

416.994a(b)(3).   When    assessing   whether    a   minor    is   currently

disabled, the ALJ must first determine whether the claimant has a

“severe” impairment or combination of impairments. 20 C.F.R. §

416.994a(b)(3)(i). If the impairment is not severe, the claimant’s

disability has ended. Id. If it is severe, on the other hand, the

ALJ must then determine whether the impairment meets, medically

equals, or functionally equals the severity of any impairment

listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. 20 C.F.R. §

416.994a(b)(3)(ii)–(iii).      If the impairment satisfies the criteria

for a listed impairment, the claimant is considered to be disabled.

Id. On the other hand, if the claimant’s impairment does not meet

or equal a listed impairment, the ALJ must find that the child is

not disabled. Id.

     A child’s impairment is “functionally equal” to a listed

impairment “if the child has an extreme limitation in one area of

functioning, or a marked limitation in two areas of functioning.”

Miller ex rel. Devine v. Comm'r of Soc. Sec., 37 F. App'x 146, 148

(6th Cir. 2002); 20 C.F.R. § 416.926a(a). A child’s functional

equivalency is assessed in terms of six domains: “(1) acquiring and

using   information;     (2)   attending   and   completing    tasks;   (3)

                                    -9-
interacting    and    relating      with      others;    (4)   moving   about    and

manipulating objects; (5) caring for oneself; and (6) health and

physical well-being.” 20 C.F.R. § 416.926a(b)(1).

        The terms “marked” and “extreme” limitation are defined by

regulation. A marked limitation is one that “interferes seriously

with [a claimant’s] ability to independently initiate, sustain, or

complete     activities.”      20    C.F.R.      §      416.926a(e)(2)(i).      Such

limitations are “the equivalent of the functioning [the SSA] would

expect to find on standardized testing with scores that are at

least two, but less than three, standard deviations below the

mean.” Id. An extreme limitation is one that “interferes very

seriously with [a claimant’s] ability to independently initiate,

sustain, or complete activities.” 20 C.F.R. § 416.926a(e)(3)(i).

Extreme limitation “does not necessarily mean a total lack or loss

of ability to function.” Id. Rather, extreme limitation is “the

equivalent of the functioning [the SSA] would expect to find on

standardized testing with scores that are at least three standard

deviations below the mean.” Id.

C.   Whether New Evidence Related to D.D.C.’s Mental Condition
     Justifies Remand to the Commissioner

     On appeal, Townsend argues that the ALJ reached the wrong

decision,    and    she   attaches      new    medical     records   and   teacher

statements to support her claim. However, judicial review of an

ALJ’s    decision    entails     “the      deferential      substantial-evidence


                                        -10-
standard.” Cardew, 896 F.3d at 745. Thus, so long as the ALJ's

decision is supported by substantial evidence, “the court should

defer ‘even if there is substantial evidence in the record that

would have supported an opposite conclusion.’” Id. at 745-46

(quoting Blakley v. Comm'r of Soc. Sec., 581 F.3d 399, 406 (6th

Cir. 2009)). While Townsend asserts that the ALJ erred, she does

not argue the ALJ applied the incorrect legal standard or reached a

decision lacking the support of substantial evidence. Rather,

Townsend presents new evidence she claims is contrary to the ALJ’s

determinations regarding D.D.C.’s impairments. The court, however,

is “simply . . . not in the position to consider new evidence in

‘deciding    whether     to   uphold,    modify,   or    reverse    the   ALJ's

decision.’” Miller v. Comm'r of Soc. Sec., 811 F.3d 825, 839 (6th

Cir. 2016) (quoting Cline v. Comm'r of Soc. Sec., 96 F.3d 146, 148

(6th Cir. 1996)). Yet, in limited circumstances, new evidence may

justify remand under 42 U.S.C. § 405(g).

     Courts may remand a case to an ALJ for review of additional

evidence “only upon a showing that there is new evidence which is

material    and   that   there   is     good   cause    for   the   failure   to

incorporate such evidence into the record in a prior proceeding . .

. .” 42 U.S.C. § 405(g). As the language of the statute indicates,

this places the burden of production upon the claimant. See Miller,

811 F.3d at 839 (citing 42 U.S.C. § 405(g); Foster v. Halter, 279

F.3d 348, 357 (6th Cir. 2001)). “For the purposes of a 42 U.S.C. §

                                      -11-
405 (g) remand, evidence is new only if it was ‘not in existence or

available   to    the    claimant     at   the     time   of   the   administrative

proceeding.’”      Foster,    279     F.3d    at    357    (quoting    Sullivan    v.

Finkelstein, 496 U.S. 617, 626 (1990)). “The fact of a subsequent

favorable assessment is not itself new and material evidence under

§ 405(g); only the medical evidence that supported the favorable

assessment can establish a claimant's right to a remand.” Deloge v.

Comm'r of Soc. Sec. Admin., 540 F. App’x 517, 519 (6th Cir. 2013)

(citing Allen v. Comm'r of Soc. Sec., 561 F.3d 646, 653 (6th Cir.

2009)). “‘If a subsequent favorable decision—separated from any new

substantive evidence supporting the decision—could itself be ‘new

evidence’ under [§ 405(g)], the only way that it might change the

outcome   of     the    initial     proceeding      is    by   the   power   of   its

alternative analysis of the same evidence.’” Id. (quoting Allen,

561 F.3d at 653). “Turning to materiality, plaintiff's additional

evidence (1) must be relevant and probative of her condition prior

to the administrative law judge's decision, and (2) must establish

a reasonable probability that the administrative law judge would

have   reached    a     different    decision      if     he   had   considered   the

evidence.” Brooks v. Colvin, No. 2:12-cv-434, 2013 U.S. Dist. LEXIS

52370, 2013 WL 1500201, at *10 (S.D. Ohio Apr. 11, 2013) (citing

Sizemore v. Sec'y of Health & Human Servs., 865 F.2d 709, 711 (6th

Cir. 1988); Hollon v. Comm'r of Soc. Sec., 447 F.3d 477, 488 (6th

Cir. 2006)).

                                       -12-
     Regardless of whether the additional medical evidence provided

by Townsend qualifies as “new” within the meaning of § 405 (g), it

is not “material.” The sole medical record provided regarding

D.D.C.’s condition is from a visit to Dr. Zakiya Woods on June 13,

2019. (ECF No. 15-1 at 7.) The assessment of the minor by Dr. Woods

at this visit included ADHD and a behavior problem. (Id.) According

to Townsend, Dr. Woods “stated to [Townsend] that she believes

[D.D.C.] is Bipolar as well, because of his crying outburst, moods

and anger.” (ECF No. 15, at 2.) Yet, nothing in the actual medical

record reflects any such opinion by Dr. Woods. (ECF No. 15-1 at 7.)

The medical record states that D.D.C. received multiple suspensions

from school for fighting with his teachers. (Id.) The record also

notes that D.D.C. lost his job because of his anger. (Id.) Lastly,

the record contains reports that D.D.C. “laughs inappropriately and

has crying spells.” (Id.) This evidence is not material, however,

because none of it is “probative of [the minor’s] condition prior

to the administrative law judge's decision.” See Brooks, 2013 WL

1500201, at *10. The medical record details a single visit to Dr.

Woods on June 13, 2019, long after the ALJ’s July 18, 2017

decision. (ECF No. 15-1 at 7.) Moreover, Dr. Woods did not begin

seeing D.D.C. until February of 2019, and nothing in the record

indicates the assessment was retrospective in nature. (Id.) The

medical record provided pertains only to D.D.C.’s condition in June

of 2019, and thus it lends little support to Townsend’s contention

                               -13-
that D.D.C.’s condition declined from February 2009 until the time

of the ALJ’s decision in July 2017 and through June 2019.

     Even if the medical record did demonstrate that the minor’s

condition was progressively deteriorating, “it would nevertheless

have been an insufficient reason for remanding this claim.” See

Sizemore,   865   F.2d   at   712.   “Evidence   which   reflected   the

applicant’s aggravated or deteriorated condition is not relevant

because such evidence does not demonstrate the point in time that

the disability itself began.” Id. “Reviewing courts have declined

to remand disability claims for reevaluation in light of medical

evidence of a deteriorated condition.” Deloge, 540 F. App’x at 519

(quoting Sizemore, 865 F.2d at 712). “If in fact the claimant's

condition had seriously degenerated, the appropriate remedy would

have been to initiate a new claim for benefits as of the date that

the condition aggravated to the point of constituting a disabling

impairment.” Id. at 519-20 (quoting Sizemore, 865 F.2d at 712).

Accordingly, the circumstances of the instant case do not justify

remand. 4



4Townsend also provided log entries of disciplinary action from
D.D.C.’s school and a statement by his former employer. Most of
these documents relate to events outside the relevant timeframe and
accordingly lack materiality. See Brooks, 2013 WL 1500201, at *10.
To the extent that the academic records provide additional entries
of discipline during the relevant timeframe, such evidence also
lacks materiality because Townsend cannot establish “a reasonable
probability” that it would have altered the ALJ’s decision. Id.
Accordingly, these documents do not justify remand either.

                                 -14-
D.    Whether the      ALJ’s   Decision    was   Supported   by   Substantial
      Evidence

      While Townsend does not explicitly reference the substantial

evidence standard, she argues that the ALJ did not appropriately

consider statements on file regarding D.D.C.’s condition. (ECF No.

15,   at   2.)   The   government   construes     Townsend’s      argument   as

challenging whether there was substantial evidence to support the

ALJ’s determinations that D.D.C.’s impairments did not meet or

medically or functionally equal the severity of a listing. (ECF No.

18, at 6-8.) Upon review of the record, this court finds there is

substantial evidence to support the ALJ’s determinations.

      1.    Listing & Medical Equivalence

      The ALJ correctly found that D.D.C. no longer met the listing

for child personality and impulse disorders. See 20 C.F.R. pt. 404,

subpt. P, app. 1, § 112.08. The relevant listing consists of

Paragraphs A and B, both of which a claimant must satisfy to be

deemed disabled. Id. Paragraph A of the listing, which includes the

medical criteria that must be present in a claimant’s medical

evidence, states as follows:

      Symptoms and signs may include, but are not limited to,
      patterns of distrust, suspiciousness, and odd beliefs;
      social    detachment,    discomfort,     or   avoidance;
      hypersensitivity to negative evaluation; an excessive
      need to be taken care of; difficulty making independent
      decisions;    a    preoccupation    with    orderliness,
      perfectionism, and control; and inappropriate, intense,
      impulsive anger and behavioral expression grossly out of
      proportion to any external provocation or psychosocial
      stressors.

                                    -15-
Id. at § 112.08A. Paragraph B of the listing, on the other hand,

provides the functional criteria for evaluating how a claimant’s

mental disorder limits his or her functioning. Id. at § 112.08B. To

satisfy Paragraph B, a claimant’s impairments must result in

“extreme” limitation of one, or “marked” limitation of two, of the

four areas of mental functioning, which are defined as follows:

“Understand, remember, or apply information; interact with others;

concentrate,    persist,   or   maintain   pace;   and   adapt   or   manage

oneself.” Id.

     In this case, the ALJ determined that, as of February 1, 2015,

the impairments D.D.C. had at the time of the CPD did not meet or

medically equal the listing they had previously satisfied. (R. at

13.) Specifically, the ALJ determined that the claimant’s CPD

impairments, which previously resulted in marked restrictions in

D.D.C.’s social functioning and ability to concentrate, no longer

imposed marked limitations in social functioning as required by the

listing. (Id.) As a result, D.D.C. had marked limitations in only

one area under Paragraph B. (Id.) Accordingly, because of the

improvement in D.D.C.’s abilities in social functioning, the ALJ

found that D.D.C. no longer satisfied the listing. (Id.) Before

reaching this decision, the ALJ heard testimony from Townsend and

D.D.C.’s mother regarding the impact of his impairments. (R. at

14.) This testimony detailed D.D.C.’s troubles in school, which had


                                   -16-
resulted in him failing both fifth and sixth grade. (Id.) According

to the ALJ’s opinion, “Townsend also indicated that the claimant

was unable to use public transportation, accept criticism or

correction, keep out of trouble, obey rules, avoid accidents or ask

for help when needed[.]” (R. at 14, 156.) However, the ALJ found

that “the statements concerning the intensity, persistence and

limiting effects of the claimant’s symptoms are not entirely

consistent with the objective medical and other evidence[.]” (R. at

14.)

       The ALJ ultimately found that the medical opinions regarding

D.D.C.’s impairments indicated a less than marked limitation in the

claimant’s social abilities. (R. at 20.) For example, the ALJ noted

that consultative examiner Dr. Heather Gammel provided an expert

opinion, in which she stated that D.D.C. did not have any signs of

oppositional defiance. (R. at 20, 351, 354.) Dr. Gammel also stated

that D.D.C. was well behaved during testing, opining that his

condition was consistent with mild attention problems. (R. at 20,

353-54.) According to Dr. Gammel’s opinion, D.D.C. had no more than

a mild impairment in his social abilities as a result of the

impairments present at the CPD. (R. at 353-54.) State medical

consultants Dr. Calway-Fagen and Dr. Neilson gave similar opinions

as to the claimant’s limitations in this regard. (R. at 346, 362.)

       The ALJ also acknowledged statements by the claimant’s mother

and sister regarding the claimant’s difficulty getting along with

                                -17-
others. (R. at 20.) The ALJ also noted that one of the claimant’s

teachers had continuing disagreements with the claimant. (R. at

21.) The claimant’s teacher indicated that the claimant had a

serious problem in respecting and obeying adults in authority, and

he had some problems in playing cooperatively with other children,

asking permission appropriately and following rules. (R. at 21,

194.) The teacher noted that the claimant was on a behavior plan.

(R. at 21, 193.) The ALJ considered the teacher’s opinion and noted

some    discrepancies      between   the   opinion   and   the    report    cards

concerning the claimant’s conduct. (R. at 21.) The ALJ determined

that the claimant had a less than marked impairment in social

functioning as of February 1, 2015. (R. at 13.) This determination

was supported by substantial evidence.

       2.      Functional Equivalence

       The ALJ also analyzed functional equivalence, determining that

the claimant’s impairments did not functionally equal any listing.

(R. at 13-25.) This determination was supported by substantial

evidence. A child’s impairment is “functionally equal” to a listed

impairment “if the child has an extreme limitation in one area of

functioning, or a marked limitation in two areas of functioning.”

Miller ex rel. Devine v. Comm'r of Soc. Sec., 37 F. App'x 146, 148

(6th Cir. 2002); 20 C.F.R. § 416.926a(a). A child’s functional

equivalency is assessed in terms of six domains: “(1) acquiring and

using       information;   (2)   attending   and     completing    tasks;    (3)

                                      -18-
interacting    and   relating   with   others;   (4)   moving   about   and

manipulating objects; (5) caring for oneself; and (6) health and

physical well-being.” 20 C.F.R. § 416.926a(b)(1).

          a.     Acquiring and using information

     The first domain is acquiring and using information. In this

domain, the SSA considers how well a claimant acquires or learns

information, and how well a claimant uses the information he has

learned. 20 C.F.R. § 416.926a(g). The regulations provide that an

adolescent (i.e., a child age 12 to attainment of age 18) should be

able to demonstrate what he has learned in academic assignments

(e.g.,   composition,     classroom      discussion,    and     laboratory

experiments). 20 CFR 416.926a(g)(2)(v). The adolescent should be

able to use what he has learned in daily living situations without

assistance (e.g., going to the store, using the library, and using

public transportation). Id. He should be able to comprehend and

express both simple and complex ideas, using increasingly complex

language (vocabulary and grammar) in learning and daily living

situations (e.g., to obtain and convey information and ideas). Id.

He should also learn to apply these skills in practical ways that

will help him enter the workplace after finishing school (e.g.,

carrying out instructions, preparing a job application, or being

interviewed by a potential employer). Id.

     In this case, the ALJ determined that as of February 1, 2015,

the claimant had a less than marked limitation in acquiring and

                                  -19-
using information as a result of the impairments present at the

CPD. (R. at 15.) In reaching this conclusion, the ALJ considered

the claimant’s academic records and records from several medical

examinations. (R. at 16-17.) The ALJ noted some fluctuations in the

claimant’s    academic     performance,     including      report   cards

demonstrating that D.D.C. struggled to obtain passing grades. (R.

at 16.) However, the ALJ noted a correlation between D.D.C.’s lack

of attendance and his poor grades. (R. at 16-17, 217-19.) The ALJ

noted that D.D.C. fared much better in school with prescribed

medication and consistent attendance, achieving mostly passing

grades. (Id.) The ALJ also considered statements by a teacher

suggesting that D.D.C. had only some problems with reading and

comprehension and minimal problems in other areas. (R. at 16, 191.)

The ALJ gave little weight to contradictory testimony by Townsend

regarding limitations in all aspects of understanding and using

information. (R. at 16, 162.)

     The ALJ also considered medical opinions as to the minor’s

condition.   (R.   at   16-17.)   Dr.   Heather   Gammel   consultatively

examined the claimant in June 2015, at which time the claimant

achieved a full-scale IQ score of 80, indicative of only a mild

impairment. (R. at 16, 353-56). Dr. Gammel opined that the claimant

had mild limitations in this domain of functioning. (R. at 355.)

The ALJ afforded Dr. Gammel’s opinion great weight in this regard.

(R. at 16.) The ALJ also considered the opinion of state agency

                                   -20-
medical consultant Dr. Norma Calway-Fagen who opined that the

claimant had a less than marked limitation in this domain of

functioning. (R. at 16, 359.) The ALJ gave Dr. Calway-Fagen’s

opinion significant weight. (R. at 16-17.)

      The ALJ also considered the opinion of state agency medical

consultant Dr. Thomas Neilson who opined that the claimant had no

limitation in this area of functioning. (R. at 17, 346.) The ALJ

gave this opinion no weight because the record established that the

claimant did have some limitation in this domain of functioning,

such as in reading and comprehending written material. (R. at 17.)

Based on his consideration of the above evidence, the ALJ concluded

that the claimant had a less than marked limitation in this area of

functioning. The ALJ’s determination in this regard is supported by

substantial evidence.

            b.   Attending and completing tasks

      The second domain is attending and completing tasks. In this

domain, the SSA “consider[s] how well [a claimant is] able to focus

and   maintain   [the    claimant’s]   attention,    and    how   well   [the

claimant]    begin[s],    carr[ies]    through,     and    finish[es]    [the

claimant’s] activities, including the pace at which [the claimant]

perform[s] activities and the ease with which [the claimant]

change[s] them.” 20 C.F.R. § 416.926a(h). In this case, the ALJ

determined that D.D.C. had a marked limitation in the domain of

attending and completing tasks. (R. at 18.) The ALJ largely based

                                  -21-
this determination on the school records of D.D.C.’s academic

performance, according to which the minor had been placed under a

service plan due to problems with concentration. (R. at 18-19,

262.) While the government argues that the minor’s medical records

demonstrate improvement in his symptoms with medication, the ALJ’s

determination regarding this domain of functioning is supported by

substantial evidence.

              c.        Interacting and relating with others

      The third domain of functioning is interacting and relating

with others. In this domain, the SSA “consider[s] how well [a

claimant] initiate[s] and sustain[s] emotional connections with

others, develop[s] and use[s] the language of [the claimant’s]

community,         cooperate[s]    with    others,    compl[ies]       with     rules,

respond[s] to criticism, and respect[s] and take[s] care of the

possessions of others.” 20 C.F.R. § 416.926a(i). In this case, the

ALJ determined that the claimant had a less than marked impairment

in interacting and relating with others. (R. at 20-21.) Much of the

evidence supporting this finding is discussed above in relation to

the   ALJ’s    determination       that    D.D.C.    had    a   less   than     marked

limitation         in    social   functioning       for    purposes     of     medical

equivalence. Again, the ALJ ultimately determined that the medical

opinions      regarding       D.D.C.’s     impairments      indicated        that   the

resulting limitation in D.D.C.’s social abilities was less than

marked. (R. at 20.) The ALJ relied on opinions by Dr. Gammel, Dr.

                                          -22-
Calway-Fagen, and Dr. Neilson in reaching this conclusion. (R. at

20-21, 346, 353, 362.)

      The ALJ also acknowledged statements by the claimant’s mother

and sister regarding the claimant’s difficulty getting along with

others. (R. at 20.) The ALJ also noted that D.D.C.’s school had

previously suspended him and “requested a conference regarding the

claimant’s violating rules and following instructions.” (R. at 20,

218, 246.) The ALJ also noted that records from Alliance Healthcare

Services show that in March 2015, the claimant’s mother stated that

the claimant took his medication Monday through Friday. (R. at 21.)

The claimant’s mother said she was satisfied with the control of

D.D.C.’s symptoms based on feedback from the majority of his

teachers. (Id.) However, one teacher continued to complain about

the claimant’s disruptive behavior early in the day. (R. at 20-21.)

In   December     2015,   the    claimant’s      mother   reported     that   the

claimant’s dosage of medicine was effective and that the claimant

was well behaved at school. (R. at 21.)

      The   ALJ   noted   that    one    of    the   claimant’s   teachers     had

continuing disagreements with the claimant. (Id.) The claimant’s

teacher indicated that the claimant had a serious problem in

respecting   and    obeying     adults    in   authority,   and   he   had    some

problems in playing cooperatively with other children, asking

permission appropriately, and following rules. (R. at 21, 193.) The

teacher noted that the claimant was on a behavior plan. (R. at 21.)

                                        -23-
The   ALJ   considered   the    teacher’s    opinion    and     noted    some

discrepancies between the opinion and the report cards concerning

the claimant’s conduct. (Id.) Ultimately, the ALJ determined that

the claimant had a less than marked impairment in interacting and

relating with others. (Id.) The ALJ’s determination in this regard

is supported by substantial evidence.

            d.   Moving about and manipulating objects

      The   fourth   domain    of   functioning   is   moving    about    and

manipulating objects. In this domain, the SSA “consider[s] how [a

claimant] move[s] [the claimant’s] body from one place to another

and how [the claimant] move[s] and manipulate[s] things.” 20 C.F.R.

§ 416.926a(j). This is an analysis of “gross and fine motor

skills.” Id. The ALJ found that the claimant did not have an

impairment affecting his ability to engage in activities in this

domain. (R. at 22.) State agency consultants Dr. Calway-Fagen and

Dr. Neilson opined that the claimant had no limitation in this

domain of functioning. (R. at 348, 361.) The ALJ considered these

medical opinions in reaching his conclusion. (R. at 22.) It does

not appear that Townsend seeks to challenge the ALJ’s determination

pertaining to this domain. To the extent that Townsend seeks to do

so, the ALJ’s decision regarding this domain of functioning is

supported by substantial evidence.

            e.   Caring for oneself

      The fifth domain is caring for oneself. In this domain, the

                                    -24-
SSA “consider[s] how well [a claimant] maintain[s] a healthy

emotional and physical state, including how well [a claimant can]

get [the claimant’s] physical and emotional wants and needs met in

appropriate ways; how [the claimant can] cope with stress and

changes in your environment; and whether [the claimant can] take

care of [the claimant’s] own health, possessions, and living area.”

20 C.F.R. § 416.926a(k). In this case, the ALJ found that the

claimant did not have an impairment affecting his ability to engage

in activities in this domain. (R. at 23.) The claimant’s mother and

sister indicated that D.D.C. awoke independently, tended to his own

hygiene, and got ready for school on his own. (R. at 350.)

Moreover, state agency consultants Dr. Calway-Fagen and Dr. Neilson

opined that the claimant had less than marked limitations in this

domain of functioning. (R. at 348, 361.) The ALJ considered these

medical opinions in reaching his conclusion. (R. at 23.) Again, it

does   not   appear   that   Townsend   seeks   to   challenge   the     ALJ’s

determination     pertaining   to   this   domain.   To   the   extent   that

Townsend seeks to do so, the ALJ’s decision regarding this domain

of functioning is supported by substantial evidence.

             f.   Health and physical well-being

       The sixth domain is health and physical well-being, a catch-

all category for the “cumulative physical effects of physical or

mental impairments and their associated treatments or therapies on

your functioning that [the SSA] did not consider in paragraph (j)

                                    -25-
of this section [the domain of moving about and manipulating

objects].” 20 C.F.R. § 416.926a(l). A child functioning with some

degree of limitation in this area may: “[have] generalized symptoms

caused     by   an   impairment(s)       (for    example,     tiredness    due    to

depression);”        “[have]        somatic     complaints     related      to    an

impairment(s) (for example, epilepsy);” “[have] chronic medication

side     effects     (for   example,      dizziness);”       “[n]eed[]     frequent

treatment       or   therapy    (for     example,      multiple    surgeries      or

chemotherapy);”        “[e]xperience[]          periodic     exacerbations       (for

example,    pain     crises    in    sickle     cell   anemia);”   or     “[n]eed[]

intensive medical care as a result of being medically fragile.” SSR

09-8P, 2009 WL 396030. In this case, the ALJ found that the

claimant did not have any limitation in health and physical well-

being as a result of his impairments. (R. at 24.) The ALJ noted

that the claimant did not identify any side effects from his

medications, and the claimant’s absences from school had not been

linked to doctor appointments or treatment. (R. at 24.) The ALJ

considered the medical opinion of Dr. Calway-Fagen in reaching his

conclusion and gave it significant weight. (R. at 24.)

       The ALJ also noted that the record contained an opinion by Dr.

Nicole Sheffield that the claimant had marked limitations in all

domains of functioning. (R. at 24, 413.) The ALJ gave little weight

to Dr. Sheffield’s opinion, with the exception of the marked

limitation in attending and completing tasks. (R. at 24.) The

                                        -26-
opinion is undated, but it was attached to a facsimile transmittal

sheet dated May 24, 2017. (R. at 413.) Dr. Sheffield stated that

her opinion was based upon medical evidence predating the opinion

by almost four years, which also predated the cessation date by

almost 18 months. (R. at 24, 413.) Consequently, the ALJ concluded

that Dr. Sheffield’s opinion had limited relevance to the relevant

time period. (R. at 24.) The ALJ determined that the only notes

from Dr. Sheffield were inconsistent with her opinion, as she

failed to document symptoms consistent with marked limitations.

(Id.) The ALJ accordingly determined that Dr. Sheffield’s opinion

is inconsistent with the record as a whole. (Id.) The ALJ instead

relied   on   the   opinion   of   Dr.   Calway-Fagen   in   reaching   his

conclusion on this portion of his opinion. (Id.) Again, it does not

appear that Townsend seeks to challenge the ALJ’s determination

pertaining to this domain. To the extent that Townsend seeks to do

so, the ALJ’s decision regarding this domain of functioning is

supported by substantial evidence.

     The ALJ’s findings that D.D.C. did not have marked limitations

in two areas of functioning or extreme limitations in any area of

functioning are supported by substantial evidence. Given that

D.D.C. would have needed to demonstrate marked impairments in two

areas of functioning or extreme limitations in one area to be

considered disabled at a level functionally equivalent to the

listings, the ALJ did not err in concluding that D.D.C. was not

                                    -27-
disabled.

                        III.   CONCLUSION

    For the foregoing reasons, the Commissioner’s decision is

AFFIRMED.

    IT IS SO ORDERED.

                                  s/ Tu M. Pham
                                  TU M. PHAM
                                  United States Magistrate Judge

                                  January 22, 2020
                                  Date




                               -28-
